Case 1:19-cv-04531-JRS-DLP Document 60 Filed 03/19/21 Page 1 of 11 PageID #: 452




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

 LARRY E. ANDERSON,                             )
                                                )
                           Plaintiff,           )
                                                )
                      v.                        )     No. 1:19-cv-04531-JRS-DLP
                                                )
 PROCTER & GAMBLE,                              )
 PROCTER & GAMBLE U.S. BUSINESS                 )
 SERVICES COMPANY,                              )
 PROCTER & GAMBLE DISTRIBUTING                  )
 LLC,                                           )
                                                )
                           Defendants.          )

                                         ORDER

       This matter comes before the Court on the Defendants' Motion to Strike

 Plaintiff's Expert Disclosures, Dkt. [44]. The motion was referred to the

 Undersigned for ruling and, for the reasons that follow, is hereby GRANTED IN

 PART and DENIED IN PART.

       I.     Background

       Plaintiff Larry Anderson brought this case alleging that the Defendants'

 product, a Tide Pod, failed to properly dissolve during the laundry washing process,

 leaving him with a chemical burn on his foot. (Dkt. 19 at 2). Plaintiff claims that

 Defendants negligently designed or manufactured the Tide PODS laundry

 detergent, and failed to adequately warn of its dangers. (Dkt. 1-2). On November 30,

 2020, Plaintiff served his Rule 26(a)(2) Expert Disclosures, naming as expert

 witnesses four medical professionals who treated Plaintiff for his foot injury,



                                            1
Case 1:19-cv-04531-JRS-DLP Document 60 Filed 03/19/21 Page 2 of 11 PageID #: 453




 including Dr. Marin Garcia, Nurse Practitioner Diana Swanson, Nurse

 Practitioner 1 Elizabeth Mullis, and Family Nurse Practitioner Terri Harding. (Dkt.

 44-1). On December 28, 2020, Defendants filed the present motion to exclude all

 four of Plaintiff's proposed expert witnesses. (Dkt. 44).

         II.       Discussion

         a. Rule 26(a)(2) Disclosures

         In this case, Defendants maintain that exclusion of the Plaintiff's experts is

 warranted because the Plaintiffs have failed to make proper expert witness

 disclosures under Rule 26(a)(2). The Plaintiff opposes the Defendants' motion,

 contending that he has fulfilled the Rule’s requirements for disclosure of expert

 witnesses.

         All witnesses who are to give expert testimony under the Federal Rules of

 Civil Procedure must be disclosed under Rule 26(a)(2) which provides:

               (A) In General. In addition to the disclosures required by Rule
               26(a)(1), a party must disclose to the other parties the identity of
               any witness it may use at trial to present evidence under Federal
               Rule of Evidence 702, 703, or 705.

               (B) Witnesses Who Must Provide a Written Report. Unless
               otherwise stipulated or ordered by the court, this disclosure must
               be accompanied by a written report – prepared and signed by the
               witness – if the witness is one retained or specially employed to
               provide expert testimony in the case or one whose duties as the
               party’s employee regularly involve giving expert testimony. . . .

               (C) Witnesses Who Do Not Provide a Written Report. Unless
               otherwise stipulated or ordered by the court, if the witness is not
               required to provide a written report, this disclosure must state:


 1Ms. Mullis is identified as a Medical Doctor in Plaintiff's disclosures, but is actually a Nurse
 Practitioner.

                                                    2
Case 1:19-cv-04531-JRS-DLP Document 60 Filed 03/19/21 Page 3 of 11 PageID #: 454




              (i) the subject matter on which the witness is expected to
              present evidence under Federal Rule of Evidence 702, 703, or
              705; and

              (ii) a summary of the facts and opinions to which the witness
              is expected to testify.

 Fed. R. Civ. P. 26(a)(2). "Rule 26 divides expert witnesses into two types: those who

 are 'retained or specially employed to provide expert testimony in the case,' and all

 other expert witnesses. Malibu Media, LLC v. Harrison, No. 1:12-CV-01117-WTL-

 MJD, 2014 WL 6474065, at *1 (S.D. Ind. Nov. 19, 2014).

       The Seventh Circuit has interpreted this Rule to require "only those

 witnesses 'retained or specially' employed to provide expert testimony" to submit an

 expert report complying with Rule 26(a)(2)(B).” Banister v. Burton, 636 F.3d 828,

 833 (7th Cir. 2011) (emphasis and quotations omitted). In contrast, when disclosing

 the identity of other expert witnesses – those not specially retained or employed to

 give testimony – a party need only provide a summary disclosure. A summary

 disclosure must state the subject matter of the expected evidence and a summary of

 the facts and opinions to which the witness will testify. Fed. R. Civ. P. 26(a)(2)(C).

 Whether an expert must provide a complete report under 26(a)(2)(B) or a less

 extensive summary under 26(a)(2)(C) depends on the expert's relationship to the

 issues involved in the litigation. See Harrison, 2014 WL 6474065, at *2 (citing

 Downey v. Bob's Disc. Furniture Holdings, Inc., 633 F.3d 1, 6 (1st Cir. 2011)).

       A treating physician can provide an expert opinion without submitting a

 written report if the physician's opinion was formed during the course of the

 physician's treatment, and not in preparation for litigation. See EEOC v. AutoZone,


                                            3
Case 1:19-cv-04531-JRS-DLP Document 60 Filed 03/19/21 Page 4 of 11 PageID #: 455




 Inc., 707 F.3d 824, 833 (7th Cir. 2013). Mr. Anderson's treating medical

 professionals' testimony must not, however, exceed the scope of observations made

 during treatment. See Harrison, No. 1:12-cv-01117-WTL-MJD, 2014 WL 6474065,

 at *2; see also Brunswick v. Menard, Inc., No. 2:11 CV 247, 2013 WL 5291965, at *3-

 4 (N.D. Ind. Sept. 19, 2013) (explaining that under the amended Rule 26, any

 physician who intends to testify must submit, at the very least, a summary report;

 and whether such testimony calls for a full expert report depends on the breadth of

 the testimony); accord Crabbs v. Wal–Mart Stores, Inc., No. 4:09-cv-00519-RAW,

 2011 WL 499141, at *3 (S.D. Iowa Feb. 4, 2011) (recognizing that amendments to

 Rule 26 supersede prior cases requiring full expert reports from non-retained

 experts who intend to present opinion testimony). "Therefore, the scope of treatment

 provided by Plaintiffs' treating physicians governs the extent to which they may

 testify on issues of causation, not whether they intend to provide opinion

 testimony." Slabaugh v. LG Elecs. USA, Inc., No. 1:12-CV-01020-RLY, 2015 WL

 1396606, at *2 (S.D. Ind. Mar. 26, 2015).

       For each of the four proposed experts, Plaintiff provided the following

 identical disclosure:

       Expected to testify as to the causation of and existence of foot injuries
       and burns received by Plaintiff in the subject incident and the
       requirement of treatment and medications to treat said injuries. Also
       expected to testify as to the permanency of the injuries and the possible
       need for future treatment. Further expected to testify, from a medical
       standpoint, as to the unreasonable and dangerous concentration of
       alkaline chemicals causing Plaintiff's burns due to the product as [sic]
       issue is [sic] the case.

 (Dkt. 44-1).


                                             4
Case 1:19-cv-04531-JRS-DLP Document 60 Filed 03/19/21 Page 5 of 11 PageID #: 456




       Defendants argue that these disclosures are deficient and should be stricken

 because they do not provide "an adequate summary of the facts and opinions to

 which each of his treating healthcare providers will testify." (Dkt. 45 at 6).

 Additionally, to the extent that each provider will testify as to causation,

 Defendants contend the disclosures are deficient because no expert reports were

 provided in accordance with Rule 26(a)(2)(B). (Id. at 9-10).

       Plaintiff maintains that his disclosures are sufficient because the four

 healthcare providers will testify as to the treatment provided to Plaintiff and

 conclusions of causation that were drawn during the course of treatment. (Dkt. 47).

 Plaintiff also asserts that exclusion of his expert witnesses is improper because

 Defendants can show no prejudice for Plaintiff not providing expert reports. (Id.).

       In reply, Defendants note that Plaintiff failed to establish that his failure to

 comply with Rule 26 was substantially justified or harmless and, thus, argue that

 Plaintiff's four experts should be stricken. (Dkt. 53).

       Plaintiff expressly indicates that he does not intend to designate any of his

 four medical experts as Rule 26(a)(2)(B) experts requiring an expert report;

 nevertheless, he insists that his experts can testify as to opinions on causation that

 were formed during the course of treatment. Plaintiff has provided no information

 as to the scope or nature of treatment, or of the summary of each medical

 professional's expected testimony, rendering it all but impossible for this Court to

 determine whether any of the intended testimony regarding causation was formed

 during the course of treatment. Perhaps more troubling, Plaintiff used the same



                                             5
Case 1:19-cv-04531-JRS-DLP Document 60 Filed 03/19/21 Page 6 of 11 PageID #: 457




 description to outline each medical professional's expected testimony, despite the

 fact that each professional's treatment occurred at different points in the injury

 timeline and was provided by both nurse practitioners and medical doctors. It

 stands to reason that Plaintiff's primary doctor who initially treated his injury that

 developed on August 14, 2017 might have varying observations and testimony from

 the nurse practitioner who evaluated him at the Wound Care Center on September

 1, 2017. (Dkt. 47-1 at 2).

       Rule 26(a)(2)(C) summary disclosures must state: (i) the subject matter on

 which the witness is expected to present evidence under Federal Rule of Evidence

 702, 703, or 705; and (ii) a summary of the facts and opinions to which the witness

 is expected to testify. Rule 26(a)(2)(C) disclosures must contain more than a passing

 reference to the care a treating physician provided, in order to guard against the

 prejudice of unfair surprise on opposing parties. Salesman v. Yellow Ambulance

 Servs., No. 4:18-cv-00096-TWP-DML, 2020 WL 224597, at *3 (S.D. Ind. Jan. 15,

 2020) (citing Slabaugh, 2015 WL 1396606, at *3). "They must clearly identify the

 witness, state the subject matter of the expected testimony, and summarize actual

 opinions." Id. (citations omitted).

       None of Plaintiff's disclosures meets this standard. Notwithstanding

 Plaintiff's use of identical disclosures for each proposed medical expert, the

 disclosures themselves do not contain the required information. It is not clear what

 injuries Plaintiff suffered, what treatment he was provided, or what the

 permanency of the alleged injuries might be. See Hogan v. United States of America,



                                            6
Case 1:19-cv-04531-JRS-DLP Document 60 Filed 03/19/21 Page 7 of 11 PageID #: 458




 No. 1:18-cv-03763-JPH-TAB, 2021 WL 843451, at *2 (S.D. Ind. Mar. 4, 2021) (vague

 statements such as "testify 'regarding the permanency of the injury'" without

 explaining the injury or permanency are insufficient). In his response to the present

 motion, Plaintiff attaches two medical records that correspond to one of Plaintiff's

 treatment visits with Nurse Practitioner Elizabeth Mullis; while those two pages

 clarify some details about the alleged injury and treatment, it is still unclear

 whether Ms. Mullis formed any conclusions as to permanency of the injury or

 causation during her treatment of Plaintiff's foot. Moreover, those two pages of

 medical records only address Ms. Mullis, and fail to support or supplement the

 disclosures for the other three proposed medical experts.

       Plaintiff's disclosures refer to a foot injury and potential future treatment, for

 example, without actually explaining the medical professional's opinions on those

 topics. Furthermore, Plaintiff claims that each professional formed a medical

 opinion as to the "unreasonable and dangerous concentration of alkaline chemicals"

 being the cause of Plaintiff's injuries, without providing any support to show that

 these opinions were formed during the course of treatment. The Court thus

 concludes that Plaintiff's disclosures do not adequately summarize the facts and

 opinions to which each medical professional will testify. As such, the disclosures fail

 to comply with Rule 26(a)(2)(C).

       b. Remedy for Inadequate Disclosures

       Without proper disclosures, a party may miss its opportunity to disqualify

 their opponent's expert, retain rebuttal experts, or hold depositions for an expert



                                            7
Case 1:19-cv-04531-JRS-DLP Document 60 Filed 03/19/21 Page 8 of 11 PageID #: 459




 not required to provide a report. Rocklane Co., LLC v. Travelers Cas. Ins. Co. of

 Am., No. 1:17-cv-02158-JMS-DLP, 2020 WL 1320963, at *3 (S.D. Ind. Jan. 21,

 2020). Because of these and other ways a party may be prejudiced by an improperly

 disclosed expert, the sanction for failing to adhere to Rule 26(a)(2) is exclusion.

 Tribble v. Evangelides, 670 F.3d 753, 759-60 (7th Cir. 2012) (internal citations

 omitted); see also Fed. R. Civ. P. 37(c)(1). This sanction, however, is not automatic;

 instead, the Court must determine whether the exclusion is justified or harmless

 under Rule 37(c)(1). The Court has broad discretion in determining whether an

 error is harmless or justified, but it should consider “(1) the prejudice or surprise to

 the party against whom the evidence is offered; (2) the ability of the party to cure

 the prejudice; (3) the likelihood of disruption to the trial; and (4) the bad faith or

 willfulness involved in not disclosing the evidence at an earlier date.” Lauderdale v.

 Deputy, No. 1:16-cv-02684-TWP-TAB, 2019 WL 7183784, at *5 (S.D. Ind. Dec. 26,

 2019) (citing Banister v. Burton, 636 F.3d 828, 833 (7th Cir. 2011)).

       Plaintiff does not address the question of whether his failure to comply with

 Rule 26(a)(2)(C)'s disclosure requirements was justified or harmless, beyond noting

 that Defendants would not be prejudiced because they have "the ability to depose

 any and/or all of Anderson's disclosed experts before trial" and "received the medical

 records of the clinicians and are aware of the clinicians' opinions . . . as to causation

 and injuries." (Dkt. 47 at 6).

       Defendants argue that Plaintiff's inadequate disclosures should not be

 deemed harmless because Defendants have been prejudiced by Plaintiff's



                                             8
Case 1:19-cv-04531-JRS-DLP Document 60 Filed 03/19/21 Page 9 of 11 PageID #: 460




 insufficient disclosures and Defendants' ability to cure the prejudice is hampered,

 especially since the deadlines for expert discovery have already closed and a trial

 date is scheduled for August 16, 2021. (Dkt. 45 at 10-11). Furthermore, Defendants

 note, this case has been pending since July 2019; since each proposed expert is a

 treating healthcare provider, Plaintiff should have been able to submit adequate

 disclosures in the last twenty months. (Id. at 11).

       On the other hand, the Court must point out that the Defendants failed to

 meet and confer with the Plaintiff regarding perceived deficiencies in his expert

 disclosures. Local Rule 37-1 requires that parties confer in good faith to resolve

 discovery disputes, with this requirement applying to "any motion raising a

 discovery dispute." S.D. Ind. L.R. 37-1(b). Defendants' motion requests that the

 Court strike all four of Plaintiff's proposed experts due to deficiencies in the

 disclosures; thus, Local Rule 37-1 directly applies to the present situation. See

 Slabaugh, 2015 WL 1396606, at *4. Defendants also failed to confer with Plaintiff,

 in contravention of the Undersigned's Order Regarding Discovery Disputes. (Dkt.

 20). This Order specifically states that parties "must confer in good faith to resolve a

 discovery dispute before involving the court in the dispute." (Id.).

       Using the broad discretion accorded to magistrate judges when weighing

 discovery errors, the Undersigned concludes that the factors weigh in neither side's

 favor. The Plaintiff undoubtedly committed error when submitting significantly

 inadequate expert disclosures; conversely, if Defendants had complied with this

 Court's discovery order and the Local Rules, this issue could likely have been



                                             9
Case 1:19-cv-04531-JRS-DLP Document 60 Filed 03/19/21 Page 10 of 11 PageID #: 461




  resolved during an informal discovery dispute conference with the parties instead of

  proceeding to formal motion practice that used up valuable time for completing

  discovery. Any prejudice that occurred as a result of Plaintiff's conduct can be cured

  by a brief extension of the expert discovery deadline. Accordingly, the Court finds it

  prudent to reopen expert discovery through April 16, 2021. Within the next

  fourteen (14) days, Plaintiff shall supplement his expert disclosures to comply with

  Rule 26(a)(2) and this Order. If the Defendants take issue with the Plaintiff's

  amended disclosures, the parties shall be required to meet and confer and, if no

  resolution is achieved, then to contact the Undersigned's chambers for a discovery

  conference, prior to filing any motions.

        III.   Conclusion

        For the reasons set forth above, Defendants' Motion to Strike Plaintiff's

  Expert Disclosures, Dkt. [44], is GRANTED IN PART and DENIED IN PART.

  Expert discovery is reopened through April 16, 2021. Plaintiff shall supplement his

  expert disclosures to comply with Rule 26(a)(2) and this Order within the next

  fourteen (14) days.

        So ORDERED.




         Date: 3/19/2021




                                             10
Case 1:19-cv-04531-JRS-DLP Document 60 Filed 03/19/21 Page 11 of 11 PageID #: 462




  Distribution:

  All ECF-registered counsel of record via email




                                           11
